                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUST GOODS, INC.,                                   Case No. 3:18-cv-02198-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER ON MOTION FOR ORDER TO
                                                 v.                                          SHOW CAUSE RE: CONTEMPT AND
                                   9
                                                                                             SANCTIONS
                                  10     JUST, INC., et al.,
                                                                                             Re: Dkt. No. 158
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Despite mutually agreeing to terms to end this trademark and breach-of-contract case, the

                                  14   struggles continue for plaintiff Just Goods, Inc. (“JGI”) and defendants Eat Just, Inc. (fka Just,

                                  15   Inc., fka Hampton Creek, Inc.) and founder Joshua Tetrick (collectively, “EJ”). Before me is

                                  16   JGI’s motion for an order to show cause why EJ should not be held in contempt or sanctioned

                                  17   given EJ’s failures to comply with my order enforcing the Term Sheet. As explained below, I

                                  18   hold EJ in contempt of that order for multiple violations. I also prescribe corrective actions that

                                  19   EJ must take within 14 days of the date this order issues or face further sanctions.

                                  20                                                BACKGROUND

                                  21          My March 30, 2020 Order (the “March 30 Order”) sets out the background of this case and

                                  22   the parties’ August 13, 2019 settlement under the provisions of their binding Term Sheet. Dkt.

                                  23   No. 142. As relevant here, in the March 30 Order I granted JGI’s motion to enforce the Term

                                  24   Sheet. I determined:

                                  25                  The Term Sheet permits EJ to use the term Just in the following ways:
                                                      (1) in the Frame Logo, (2) as part of the names/phrases “Eat Just” and
                                  26                  “Make it Just,” and (3) in text in conjunction with a generic product
                                                      name (e.g., Just Egg). Other uses of the term violate the parties’
                                  27                  agreement.
                                  28   March 30 Order 5. I further ordered EJ to comply with the Term Sheet by changing its corporate
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 2 of 14




                                   1   name to “Eat Just, Inc.” rather than “Eat JUST, Inc.” Id. 6. On May 15, 2020, I denied EJ’s

                                   2   motion to stay that Order. Dkt. No. 156. On June 23, 2020, the Ninth Circuit denied EJ’s

                                   3   emergency motion to stay. Dkt. No. 157.

                                   4          On July 10, 2020, JGI moved for an order to show cause why EJ should not be held in

                                   5   contempt and sanctioned for continued failure to comply with the Term Sheet and the March 30

                                   6   Order. Plaintiff’s Motion for an Order to Show Cause re: Contempt and Sanctions (“Mot.”) [Dkt.

                                   7   No. 158]. JGI asks that I find EJ in contempt, order compliance, impose a fine of $5,000 per day

                                   8   until it demonstrates compliance, and grant JGI attorney fees related to the pending motion.

                                   9          At a hearing on the motion on August 19, 2020, JGI raised continued violations, including

                                  10   some not addressed in its Motion. EJ described its efforts to comply with the Term Sheet and the

                                  11   March 30 Order and its commitment to doing so. I instructed that the parties meet and confer over

                                  12   any continuing violations and submit a joint letter outlining any further disagreements. Prior to
Northern District of California
 United States District Court




                                  13   the parties’ meeting, JGI raised another set of alleged violations. The parties have now submitted

                                  14   their Joint Letter, which indicates that many alleged violations have been resolved but that many

                                  15   others remain in dispute. Joint Letter [Dkt. No. 169].

                                  16                                            LEGAL STANDARD

                                  17          “Civil contempt consists of a party’s disobedience to a specific and definite court order by

                                  18   failure to take all reasonable steps within the party’s power to comply.” Inst. of Cetacean

                                  19   Research v. Sea Shepherd Conservation Soc’y, 774 F.3d 935, 945 (9th Cir. 2014) (internal

                                  20   quotation marks, citation, and formatting omitted). The standard for a civil contempt finding is

                                  21   “well settled”:
                                                         The moving party has the burden of showing by clear and convincing
                                  22                     evidence that the contemnors violated a specific and definite order of
                                                         the court. The burden then shifts to the contemnors to demonstrate
                                  23                     why they were unable to comply.
                                  24   F.T.C. v. Affordable Media, 179 F.3d 1228, 1239 (9th Cir. 1999) (internal quotation marks and

                                  25   citation omitted). Although good faith does not constitute an exception a party’s obligation to

                                  26   comply with a court order, “a person should not be held in contempt if his action appears to be

                                  27   based on a good faith and reasonable interpretation of the court’s order.” Armstrong v. Brown,

                                  28   939 F. Supp. 2d 1012, 1018 (N.D. Cal. 2013) (quoting In re Dual–Deck Video Cassette Recorder
                                                                                           2
                                            Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 3 of 14




                                   1   Antitrust Litig., 10 F.3d 693, 695 (9th Cir.1993)).

                                   2            “Sanctions for civil contempt may be imposed to coerce obedience to a court order, or to

                                   3   compensate the party pursuing the contempt action for injuries resulting from the contemptuous

                                   4   behavior, or both.” Gen. Signal Corp. v. Donallco, Inc., 787 F.2d 1376, 1380 (9th Cir. 1986).

                                   5   “Compensatory awards are limited to actual losses sustained as a result of the contumacy.” Id.

                                   6   (internal quotations and emphasis removed).

                                   7                                               DISCUSSION

                                   8   I.       IMPROPER USES OF “JUST”

                                   9            JGI recites numerous uses of the word “Just” that allegedly violate the Term Sheet and the

                                  10   March 30 Order, including references to EJ as “JUST” or “Eat JUST, Inc.” on its website, in job

                                  11   postings, on Tetrick’s LinkedIn, and on EJ’s Wikipedia page. Bost Decl. [Dkt. No. 158-1] ¶ 2

                                  12   (displaying screenshots from July 10, 2020); Joint Letter 6–10, Ex. C. On May 18, 2020, just
Northern District of California
 United States District Court




                                  13   three days after I denied EJ’s motion to stay its compliance with the March 30 Order, EJ referred

                                  14   to itself as JUST in press about a new business deal, and third-party press did the same.1 Bost

                                  15   Decl. ¶ 3. At the hearing, EJ described its efforts to comply but also attempted to slough off areas

                                  16   of non-compliance because it was known as Just for many years and lacks control over third

                                  17   parties who continue to refer to it by its former name. As this Order describes, EJ has been less

                                  18   than diligent and its own waffling (to put it charitably) with respect to its new name has prevented

                                  19   progress on that name being more broadly adopted.

                                  20            At this point, many of the alleged violations have been resolved. What follows are my

                                  21   determinations on the remaining disputed issues.

                                  22            a. Instagram Videos

                                  23            JGI represents that EJ has posted a number of videos on its Instagram account in which EJ

                                  24   employees refer to themselves as appearing on behalf of “Just.” Joint Letter 6; Joint Letter Ex. C

                                  25   at 20. EJ disputes the exact number of these videos but does not dispute that some contain the

                                  26   reference to Just. Joint Letter Ex. C at 20. Additionally, JGI alleges, and EJ does not dispute, that

                                  27

                                  28
                                       1
                                         EJ’s attempts to distance itself from the third-party press is unpersuasive in light of the fact that
                                       the materials it prepared, distributed, and re-posted about the deal were clear violations.
                                                                                          3
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 4 of 14




                                   1   one person appearing in the videos often wears a “Just for All” shirt, which violates the trademark

                                   2   assigned to JGI under the Term Sheet. Id. These videos were posted from March 26, 2020 to

                                   3   September 3, 2020. Id. The September 3 video was, according to EJ, removed “within an hour”

                                   4   of EJ’s legal department becoming aware of it. Joint Letter 3. EJ does not address the remaining

                                   5   videos, other than to say that it “is reviewing each video to assess it . . . to remove the allegedly

                                   6   improper use of ‘Just.’” Joint Letter Ex. C at 20.

                                   7          I find EJ in CONTEMPT OF COURT for posting these videos and keeping them up.

                                   8   Many of the videos were posted after the March 30 Order and unambiguously state that those

                                   9   appearing in them are there on behalf of “Just.” As the March 30 Order makes clear, that use

                                  10   violates the Term Sheet. March 30 Order 5. Further, instead of removing the videos (and, if EJ

                                  11   wishes, reposting them edited to comply with the March 30 Order and the Term Sheet), EJ has left

                                  12   the videos up to “assess” them. Joint Letter Ex. C at 20. EJ is, therefore, not taking “all
Northern District of California
 United States District Court




                                  13   reasonable steps” to comply with my March 30 Order.

                                  14          No later than 14 days after this Order issues, EJ is ORDERED to file an affidavit attesting

                                  15   that the violations in the videos have been removed. If EJ fails to do so within this time limit, I

                                  16   will impose sanctions in addition to those required by this Order.

                                  17          b. #MakeItJUST

                                  18          The March 30 Order made clear that EJ may use “Just” in the phrase “Make it Just.”

                                  19   March 30 Order 5. JGI argues that the use of the hashtag “#MakeItJUST” with only the word

                                  20   “just” appearing in uppercase violates my March 30 Order. Joint Letter 10. That hashtag, with

                                  21   that capitalization, has been used on EJ’s LinkedIn, Twitter, Instagram, and Facebook and Andrew

                                  22   Noyes’s Twitter. Joint Letter Ex. C at 6–23.

                                  23          The Term Sheet does not permit this choice of capitalization. EJ correctly notes that the

                                  24   Term Sheet allows it to use both “Make it Just” and “MAKE IT JUST.” Term Sheet ¶¶ 1, 15. It

                                  25   does not follow, however, that it can emphasize only “Just.” As EJ well knows, capitalization

                                  26   matters a great deal in this dispute. EJ is permitted to call itself “Eat Just” but not “Eat JUST.”

                                  27   March 30 Order 5–6. As I made clear in the March 30 Order, “capitalization varies throughout the

                                  28   Term Sheet, depending on the provision, term or product.” Id. 6. That variation, I explained,
                                                                                          4
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 5 of 14




                                   1   “indicate[d] that the absence of capitalization in Paragraph 5 of the Term Sheet was intentional.”

                                   2   Id. Although “Make it Just” is not governed by Paragraph 5, the same principles apply. The

                                   3   uniform capitalization of “Make it Just” and “MAKE IT JUST” preclude a finding that the

                                   4   emphasis on only “Just” is permitted. EJ’s emphasis of “Just” in “Make it Just,” if permitted,

                                   5   would be a backdoor to re-associating itself with the uppercase “JUST” in violation of the Term

                                   6   Sheet.

                                   7            The March 30 Order did not explicitly address this issue. Today’s Order does. EJ is on

                                   8   notice that only emphasizing “just” in “Make it Just” is not permitted by the Term Sheet.

                                   9            c. Reposting and Retweeting Third Party Articles

                                  10            The lion’s share of JGI’s remaining alleged violations are situations in which EJ, Tetrick,

                                  11   or Noyes shared third parties’ articles on LinkedIn or Twitter that referred to EJ as “JUST.” Joint

                                  12   Letter 8–9, Ex. C at 5–18. Some of these articles appear in LinkedIn posts or in tweets while other
Northern District of California
 United States District Court




                                  13   are “retweets.”

                                  14            Contrary to EJ’s arguments, reposting or retweeting a third party’s article on EJ’s (or

                                  15   Tetrick’s or Noyes’s) social media accounts plainly qualifies as a “use” of “JUST” under the

                                  16   March 30 Order and the Term Sheet. As illustrated in the Joint Letter, when EJ posts third party

                                  17   articles on LinkedIn, the headlines for those articles—which, here, refer to EJ as “JUST”—appear

                                  18   beneath the text of the post. See id. 8. To take one typical example, a LinkedIn post by Tetrick

                                  19   contained the text, “An egg made from plants is selling better in stores around the country than

                                  20   many egg products made by chickens. Read more in VegNews” followed by a link to the article.

                                  21   Id. The article’s headline then appears beneath that post: “JUST Sells the Vegan Equivalent of 50

                                  22   Million Eggs.” Id. In this example, a reference to EJ as “JUST” bears Tetrick’s imprimatur. So

                                  23   too with the other posts and retweets. A reasonable consumer who sees these posts from EJ or its

                                  24   officers would conclude that EJ is or can be called “JUST.” In response, EJ argues that it does not

                                  25   control these third parties’ use of “JUST” in their articles. But it does control whether it

                                  26   approvingly shares those articles.

                                  27            EJ’s cursory argument that preventing it from sharing these articles might implicate the

                                  28   First Amendment is unpersuasive. Id. 3. EJ relies exclusively on Bland v. Roberts, 730 F.3d 368
                                                                                          5
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 6 of 14




                                   1   (4th Cir. 2013), as amended (Sept. 23, 2013), which held that “liking” a political Facebook post

                                   2   was political speech. Id. at 386. Here, this trademark dispute is about commercial source

                                   3   identifiers, not expressive or communicative speech. See, e.g., Mattel, Inc. v. MCA Records, Inc.,

                                   4   296 F.3d 894, 900 (9th Cir. 2002) (“Limited to this core purpose—avoiding confusion in the

                                   5   marketplace—a trademark owner’s property rights play well with the First Amendment.”) EJ is

                                   6   not permitted by the Term Sheet to refer to itself as “JUST” to identify itself in commerce.

                                   7          If EJ were permitted to end-run the Term Sheet and the March 30 Order by simply

                                   8   reposting content from Third Parties instead of writing the headline themselves, the Term Sheet

                                   9   and March 30 Order would mean little. I hold that these reposts and retweets place EJ in

                                  10   CONTEMPT OF COURT.

                                  11          No later than 14 days after this Order issues, EJ is ORDERED to file an affidavit attesting

                                  12   that all violations of my Order have been removed from these posts and tweets.
Northern District of California
 United States District Court




                                  13          d. Employees’ LinkedIn Profiles

                                  14          Many of EJ’s employees’ profiles on LinkedIn state that they work at “Just” or “Eat

                                  15   JUST.” Joint Letter Ex. C at 7, Ex. F. EJ represents that it has “asked its employees” to change

                                  16   their LinkedIn profiles but that it does not control its employees’ social media accounts. Joint

                                  17   Letter 2. In response, JGI argues that EJ should “mandate” that its officers, directors, and brand

                                  18   managers change their profiles because they “often use their LinkedIn profiles on behalf of and to

                                  19   promote EJ, and are therefore acting on behalf of EJ.” Joint Letter Ex. C at 7.

                                  20          EJ is required to take all reasonable steps to comply with the March 30 Order. That does

                                  21   not include controlling employees’ conduct outside the scope of their employment and many of

                                  22   these employees’ use of LinkedIn is likely outside the scope of employment. But some of EJ’s

                                  23   employees likely are using LinkedIn within the scope of employment, if they use it to promote EJ.

                                  24   To the extent that an employee’s LinkedIn use is within the scope of employment, EJ must ensure

                                  25   that the employee adheres to the March 30 Order and the Term Sheet. As EJ knows or should

                                  26   know, it cannot get around a court order by permitting its employees, within the scope of their

                                  27   employment, to violate that order. Because the record does not indicate whether any such

                                  28   employees’ profiles are still in violation, it is not possible to determine whether EJ is in contempt.
                                                                                         6
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 7 of 14




                                   1   The burden is on EJ, not JGI or me, to identify those employees that qualify and take necessary

                                   2   corrective steps.

                                   3          No later than 14 days after this Order issues, EJ is ORDERED to file an affidavit attesting

                                   4   that all employees of the class I describe here have been identified and that their LinkedIn profiles

                                   5   have been brought into compliance with this Order.

                                   6          e. eCommerce Pages

                                   7          JGI argues that EJ has failed to revise its seller pages on Amazon, Walmart, and Whole

                                   8   Foods’ websites to remove references to “Just” alone or “Eat JUST.” Joint Letter 5 & n.3, Ex. C

                                   9   at 3–4. EJ represents that those companies, not EJ, control the content of the pages, but that it has

                                  10   submitted requests to them to remove or change the pages at issue. Id. 2. JGI asserts that EJ has

                                  11   the power to make the changes unilaterally. Id. 5 & n.3. It is not possible to assess whether EJ

                                  12   can or cannot make the changes on its own based on the evidence the parties have provided.
Northern District of California
 United States District Court




                                  13          No later than 14 days after this Order issues, EJ is ORDERED to submit an affidavit that

                                  14   either (1) attests that the violations have been removed from all pages or (2) describes the process

                                  15   for altering the pages at issue and detailing its attempts to change them.

                                  16          f. Wikipedia

                                  17          JGI argues that EJ has not taken reasonable steps to alter the page about it on Wikipedia,

                                  18   which still refers to it as “Eat JUST” and “JUST” in several places. Id. 7. EJ responds that it does

                                  19   not control Wikipedia. Id. 2. It represents that it has, for months, requested that Wikipedia make

                                  20   the relevant changes. Joint Letter Ex. C at 10. JGI points out, however, that “[a]s long as the edit

                                  21   is neutral and verifiable, Wikipedia allows users to edit its entries.” Joint Letter 7. Further, JGI

                                  22   contends that there is another reasonable step available to EJ: providing Wikipedia with the March

                                  23   30 Order to facilitate the change. Id. At the hearing, EJ indicated it did not wish to do so because

                                  24   the March 30 Order might then be posted on Wikipedia. Although publication on Wikipedia

                                  25   might lead to greater awareness, the March 30 Order is already a publicly available document. If

                                  26   EJ cannot directly edit the Wikipedia page as it claims, it is more than reasonable to provide

                                  27   Wikipedia with a copy of the March 30 Order. I find, consequently, that EJ has not taken all

                                  28   reasonable steps to comply with my March 30 Order and is in CONTEMPT OF COURT.
                                                                                         7
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 8 of 14




                                   1          No later than 14 days after this Order issues, EJ is ORDERED to submit an affidavit that

                                   2   either states the changes at issue have been made or that (1) details all of EJ’s efforts to make

                                   3   those changes and (2) indicates that EJ has provided Wikipedia with a copy of my March 30

                                   4   Order. If EJ fails to do so within this time limit, I will impose further sanctions. If EJ cannot

                                   5   directly edit the page, Wikipedia refuses its requests to make the changes, and provision of the

                                   6   March 30 Order does not change this, EJ will no longer be in contempt because it will have

                                   7   exhausted its reasonable steps.

                                   8          g. Business Wire Press Release

                                   9          On May 18, 2020, just three days after I denied EJ’s motion to stay its compliance with my

                                  10   March 30 Order, EJ referred to itself as “JUST” in press about a new business deal, and third-party

                                  11   press did the same. Bost Decl. ¶ 3. EJ represents that it has contacted Business Wire several

                                  12   times and Business Wire has refused to remove the press release. Joint Letter Ex. C at 11. Of
Northern District of California
 United States District Court




                                  13   course, EJ is responsible for this predicament because it drafted the press release—months after

                                  14   the March 30 Order and mere days after I refused it a stay—in the first place. That aside, EJ has

                                  15   not presented Business Wire with a copy of the March 30 Order to facilitate removal of the press

                                  16   release—a step that, as I explain above, is reasonable. Both disseminating the press release and

                                  17   not taking this reasonable step violated my March 30 Order. I hold EJ in CONTEMPT OF

                                  18   COURT.

                                  19          No later than 14 days after this order issues, EJ is ORDERED to submit an affidavit

                                  20   attesting either that the violation in the press release has been removed or that it provided the

                                  21   March 30 Order to Business Wire to facilitate removal or editing. If EJ fails to do so within this

                                  22   time limit, I will impose sanctions until such an affidavit is filed. If Business Wire refuses to

                                  23   remove the press release despite receiving the March 30 Order, I will not further sanction EJ for

                                  24   the press release remaining up—though disseminating it in the first place was a clear violation of

                                  25   the March 30 Order.

                                  26          h. Miscellaneous Occurrences

                                  27          Finally, JGI alleges several other violations: (1) photos on a page on EJ’s website that

                                  28   include the word “JUST,” (2) the use of “justfoods” in a URL for a store locator on EJ’s website,
                                                                                          8
                                         Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 9 of 14




                                   1   (3) uses of “JUST” in metadata on LinkedIn posts, and (4) the just of “JUST” on a single

                                   2   Facebook event. Joint Letter Ex C. at 1, 2, 5, 21. The photos appear to have been removed. EJ

                                   3   has represented it is doing all it can to remedy the second and third violations, and JGI does not

                                   4   dispute that; it simply states that EJ remains out of compliance. See id. at 2, 5. Based on EJ’s

                                   5   unrebutted representations, I will not hold it in contempt because it is taking reasonable steps to

                                   6   comply.

                                   7           It is unclear how much control EJ has over the Facebook event. It represents the event

                                   8   “appears” to have been created by a third party, id. at 21, but Eat Just is listed as the “host” of the

                                   9   event. No later than 14 days after this Order issues, EJ is ORDERED to submit an affidavit

                                  10   attesting either that the violation has been removed or (1) that EJ does not and cannot control the

                                  11   post and (2) to the steps EJ has taken to remedy the violation.

                                  12   II.     CORPORATE NAME
Northern District of California
 United States District Court




                                  13           I unequivocally ordered EJ to change its corporate name from “Eat JUST, Inc.” to “Eat

                                  14   Just, Inc.” March 30 Order 6. In response to JGI’s motion, EJ did not dispute that it had failed to

                                  15   do so. It instead argued that changing its corporate name with the States of California and

                                  16   Delaware would be futile because both states’ secretary of state websites display corporate names

                                  17   with all capital letters. Defendants’ Opposition to Mot. (“Oppo.”) [Dkt. No. 159] 10–11. It is not

                                  18   up to EJ to decide whether compliance with the March 30 Order is futile; its job is to comply with

                                  19   that unambiguous order. At the hearing, I instructed EJ to provide JGI with proof that it has

                                  20   submitted amendments to its articles of incorporation with both states within two weeks. It has

                                  21   now done so. Joint Letter Ex. D, E.

                                  22   III.    JU.ST DOMAIN NAME

                                  23           JGI argues that EJ’s use of the ju.st domain name violates the Term Sheet. Mot. 12.

                                  24   Neither the Term Sheet nor JGI’s motion to enforce nor the March 30 Order refers to that domain

                                  25   name, which EJ represents it has used since 2016. Oppo. 5. The use is distinct enough that JGI

                                  26   needed to request specific relief in the underlying litigation. As noted at the hearing, I will not

                                  27   order EJ to discontinue its use of ju.st.

                                  28
                                                                                          9
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 10 of 14




                                   1   IV.      ATTORNEY FEES

                                   2         a. Past Order Granting Attorney Fees

                                   3            EJ does not dispute that it has not paid the attorney fees I ordered on March 30 in the

                                   4   amount stipulated to by the parties on April 20, 2020. Dkt. Nos. 144, 148. Instead it argues that

                                   5   the Term Sheet provides that payment is not owed until a “final determination on the merits that

                                   6   there has been a breach” and that such a final determination will not occur until the Ninth Circuit

                                   7   resolves its appeal of my March 30 Order. Oppo. 8–9. JGI asserts that “final determination on the

                                   8   merits” in this context means the trial court’s final decision. The issue is therefore one of

                                   9   interpreting the Term Sheet.

                                  10            The parties do not present much authority for either interpretation, but the better reading of

                                  11   the Term Sheet is that “final determination on the merits” does not mean that appeals need to be

                                  12   exhausted. The decisions of district courts that leave no issues to be resolved are often referred to
Northern District of California
 United States District Court




                                  13   as “final.” See, e.g., 28 U.S.C. § 1291. A “final decision” under that appellate jurisdiction statute

                                  14   is “typically one which ends the litigation on the merits and leaves nothing for the court to do but

                                  15   execute the judgment.” Parsons v. Ryan, 912 F.3d 486, 502 (9th Cir. 2018). Moreover, the time

                                  16   to move for attorney fees under the Federal Rules of Civil Procedure is tied to the district court’s

                                  17   issuance of its judgment. FED. R. CIV. P. 54(d)(2). For a time, in fact, the courts of appeals

                                  18   disagreed about whether a district court decision resolving the merits could be a final judgment if

                                  19   it did not include a fee award because it reserved consideration for later. Int’l Ass'n of Bridge,

                                  20   Structural, Ornamental, & Reinforcing Ironworkers’ Local Union 75 v. Madison Indus., Inc., 733

                                  21   F.2d 656, 658–59 (9th Cir. 1984) (surveying the differing approaches). In the absence of any

                                  22   other evidence of the parties’ intent, I hold that the Term Sheet does not require appellate

                                  23   exhaustion. Whether or not the Ninth Circuit agrees with the March 30 Order, it was a final

                                  24   determination on the merits.

                                  25            EJ has pointed to no authority to the contrary. Its only citation is an unpublished Ninth

                                  26   Circuit decision in which the court affirmed in part, reversed in part, vacated, and remanded a

                                  27   district court decision. Eastwood Ins. Servs., Inc. v. Titan Auto Ins. of N.M., Inc., 469 Fed. App’x

                                  28   596, 599 (9th Cir. 2012). In doing so, it vacated the attorney fees because, under the parties’
                                                                                          10
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 11 of 14




                                   1   agreement, attorney fees could only be awarded to the “prevailing party.” Id. The court explained

                                   2   that “attorneys’ fees should thus be deferred until there has been a final determination on the

                                   3   merits.” Id. EJ argues that this statement shows that a final determination on the merits

                                   4   “include[es] appeals and remands.” Oppo. 8. Even if Eastwood supported that proposition

                                   5   generally, it would not necessarily shed light on ordinary usage or on the parties’ intent in drafting

                                   6   the Term Sheet. And Eastwood does not support EJ. There, the Ninth Circuit reversed the district

                                   7   court’s grant of summary judgment and vacated the district court’s decision—there was no final

                                   8   determination after the Ninth Circuit’s mandate issued. See Eastwood, 469 Fed. App’x at 598–99.

                                   9   Notably, the Ninth Circuit did not indicate that it violated the parties’ agreement to award attorney

                                  10   fees after a district court judgment. See id. at 599. If the Ninth Circuit vacates the March 30

                                  11   Order, there will no longer be a final determination on the merits. Unless and until that time, there

                                  12   is.
Northern District of California
 United States District Court




                                  13            I determined that EJ breached the parties’ Term Sheet and, consequently, that JGI was

                                  14   entitled to attorney fees, which the parties stipulated would be in the amount of $37,500. EJ is

                                  15   ORDERED to pay JGI within fourteen days or obtain a bond to cover that amount, and not wait

                                  16   for the Ninth Circuit’s resolution of its appeal.

                                  17         b. Fees for this Motion

                                  18            JGI asks that I order EJ to pay the attorney fees it incurred for the present dispute. I agree

                                  19   in part. EJ’s behavior has been problematic. EJ committed itself to the Term Sheet more than a

                                  20   year ago. The March 30 Order is more than five months old. EJ dragged its feet, only to make a

                                  21   number of changes with alacrity when faced with the threat of contempt and sanctions. At least

                                  22   some of EJ’s violations appear to be willful. EJ continued posting violative videos on Instagram

                                  23   for months after the March 30 Order—including as recently as September 3. EJ’s press release

                                  24   that referred to itself as “JUST” was published three days after I denied a stay of my March 30

                                  25   Order.

                                  26            JGI asks in its motion for $10,370, based on attorneys billing 15.3 hours at $400/hr and 8.5

                                  27   hours at $500/hour. I find that the hourly rates, the amount of time expended and the total amount

                                  28   sought are reasonable in light of the work performed, the prevailing hourly rates in the district and
                                                                                           11
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 12 of 14




                                   1   the experience and skill of the attorneys who did the work, and GRANT that request as a civil

                                   2   contempt sanction to coerce compliance and compensate JGI in part for injuries suffered as a

                                   3   result of EJ’s noncompliance with the Term Sheet. That amount shall be paid or covered by a

                                   4   bond within fourteen days.

                                   5          Of course, JGI made its fee request before the prior hearing and all of the back and forth

                                   6   since the hearing, which has resulted in more work for its lawyers. I am not allowing additional

                                   7   fees, at least at the moment, because JGI did not try to meet and confer before filing its motion for

                                   8   an order to show cause. While ferreting out violations is not JGI’s burden, I expect parties to

                                   9   solve problems collaboratively and informally when possible. In the future, JGI should meet and

                                  10   confer and attempt to resolve specific violations with EJ prior to filing a contempt motion.

                                  11   That said, I may impose additional sanctions if the affidavit required by this Order shows

                                  12   inadequate compliance.
Northern District of California
 United States District Court




                                  13   V.     THE COEXISTENCE AGREEMENT

                                  14          The Term Sheet provides, “The 2014 Coexistence Agreement will be terminated and

                                  15   replaced by this term sheet or the long form settlement agreement incorporating this term sheet

                                  16   after receipt of the payment provided for in Paragraph 4 and Defendants’ compliance with

                                  17   Paragraphs 7, 14, and 15.” Term Sheet ¶ 26. Among other things, the Coexistence Agreement

                                  18   bars EJ from using the frame logo.

                                  19          JGI briefly argued in its motion that EJ had not complied with Paragraph 15, which

                                  20   required that EJ change its “social media handles and online platforms” and “its Wikipedia and

                                  21   LinkedIn pages” to align with the new corporate name. Mot. 11–12; Term Sheet ¶ 15. In the Joint

                                  22   Letter, JGI added the argument that EJ is out of compliance with Paragraph 14 of the Term Sheet

                                  23   as well, which requires EJ to transfer domain names that include “Just for All” to JGI by Sep. 6,

                                  24   2019. Joint Letter 10; Term Sheet ¶ 14. It also indicated in the Joint Letter that EJ is in breach of

                                  25   Paragraph 7, which requires EJ to transfer the JUST FOR ALL trademark to JGI by Sep. 6, 2019.

                                  26   Joint Letter 10; Term Sheet ¶ 7.

                                  27          This issue was barely discussed in the parties’ briefs. I will not now find, as JGI requests,

                                  28   that EJ remains bound by the Coexistence Agreement. Among many other issues that may need to
                                                                                        12
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 13 of 14




                                   1   be addressed to make that finding are whether EJ substantially performed; whether any or all of

                                   2   these concerns are now or soon will be moot; whether JGI’s conduct constitutes a waiver; whether

                                   3   failure to adhere to the deadlines is a material breach; whether JGI can elect to enforce both the

                                   4   Term Sheet and the Coexistence Agreement; whether the Term Sheet is a novation; whether the

                                   5   failure to notarize and send six out of 76 trademarks is a material breach; and whether I can order

                                   6   any relief despite the case closing and EJ’s appeal of the March 30 Order.

                                   7          Full compliance with the March 30 Order and this Order would make this question moot. I

                                   8   deny this portion of JGI’s motion without prejudice to it making a fully briefed argument at a later

                                   9   date if EJ’s material noncompliance remains a problem.

                                  10                                              CONCLUSION

                                  11          It has been more than five months since I ordered EJ to comply with the Term Sheet to

                                  12   which it agreed. EJ has violated the March 30 Order many times in many ways. As a result, I
Northern District of California
 United States District Court




                                  13   hold EJ in CONTEMPT OF COURT. EJ is ORDERED to immediately comply with the Term

                                  14   Sheet, the March 30 Order, and this Order. EJ shall submit the affidavit that I have outlined

                                  15   above. If it fails to do within 14 days after this Order issues, I will impose additional sanctions

                                  16   until it demonstrates that it is no longer in contempt.

                                  17          EJ’s affidavit must demonstrate that: (1) it has removed all violations in the Instagram

                                  18   videos discussed; (2) it has removed all violative third party articles discussed from the relevant

                                  19   LinkedIn and Twitter accounts; (3) it has identified all employees who use LinkedIn profiles

                                  20   within the scope of their employment and that all such employees’ LinkedIn profiles do not

                                  21   include violations; (4) either (i) all violations have been removed from EJ’s Amazon, Whole

                                  22   Foods, and Walmart pages, or (ii) it must describe the process for altering these pages and their

                                  23   attempts to do so; (5) either (i) EJ’s Wikipedia page is no longer in violation, or (ii) it must

                                  24   describe its efforts to alter the page and attest that it provided Wikipedia with a copy of the March

                                  25   30 Order to facilitate removal or editing; (6) either (i) the Business Wire press release has been

                                  26   removed or edited to remove the violations or (ii) it provided Business Wire with a copy of the

                                  27   March 30 Order to facilitate removal or editing; (7) it does not control the Facebook post

                                  28   discussed above and describes its efforts to have the violation in it removed; and (8) it either paid
                                                                                         13
                                        Case 3:18-cv-02198-WHO Document 170 Filed 09/11/20 Page 14 of 14




                                   1   JGI $47,870 or posted a bond in that amount. JGI shall not file any counter-affidavit or other

                                   2   pleading in response unless I ask for it.

                                   3          EJ is ORDERED to pay JGI the sum of $47,870 as assessed in the March 30 Order and this

                                   4   Order, or to post a bond in favor of JGI in that amount.

                                   5          This Order should not embolden JGI to demand unreasonable interpretations of the Term

                                   6   Sheet, the March 30 Order, or this Order, nor should it ignore unforeseen difficulties EJ

                                   7   encounters while it redoubles its focus and efforts on compliance. I expect cooperation and

                                   8   collaboration to overcome any remaining difficulties. Prior to filing a contempt motion about

                                   9   specific alleged violations of my orders in the future, JGI shall meet and confer with EJ about the

                                  10   alleged violations and both parties should work to resolve them in good faith.

                                  11          IT IS SO ORDERED.

                                  12          Dated: September 11, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    William H. Orrick
                                  15                                                                United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        14
